NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 05 July 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 2 has been cancelled.
Claims 1 and 3-12 are currently pending and considered below.

Priority
This application claims priority to Foreign Application No. TW108100891 filed in Taiwan on 09 January 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a sit to stand functional exerciser in combination with all of the structural and functional limitations, and further comprising a main base body, a seat mechanism comprising a bottom tube and a seat body, a linking mechanism comprising a connecting base, a main linking shaft, and a secondary linking shaft, an assisting force adjusting mechanism comprising a main linking casing, an assisting force setting rail comprising a plurality of concaves, and a positioning assembly comprising a moving wheel base, two moving wheels, a positioning adjustment base, and an inserting element, in the configurations as claimed.
The closest prior arts of record include Smith (US Publication No. 20120126601), Rayman et al. (US Patent No. 9375607), and Lin (US Patent No. 9999800).

Rayman et al. teaches a sit to stand functional exerciser (10) comprising a main base body (14, 46), a seat mechanism comprising a bottom tube (24) and a seat body (28), and a linking mechanism comprising a connecting base (36) and a main linking shaft (32, 38). Rayman et al. does not teach a secondary linking shaft, an assisting force mechanism comprising a main linking casing, an assisting force setting rail comprising a plurality of concaves, and a positioning assembly comprising a moving wheel base, two moving wheels, a positioning adjustment base, and an inserting element.
Lin teaches a sit to stand functional exerciser (Fig. 1, 13) comprising a main base body (10, 30), a seat mechanism comprising a bottom tube (21) and a seat body (22), a linking mechanism comprising a connecting base (212) and a main linking shaft (24), an assisting force adjusting mechanism comprising an assisting force setting rail (23) comprising a plurality of concaves (231), and a positioning assembly (244). Lin does not teach a secondary linking shaft in the configuration as claimed, the assisting force mechanism comprising a linking casing, or a positioning assembly comprising a moving wheel base, two moving wheels, a positioning adjustment base, and an inserting element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784